Citation Nr: 1750497	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Hepatitis C. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination to determine the etiology of his Hepatitis C in December 2011.  In the report, the examiner indicated that she had reviewed the Veteran's claims file and determined that his Hepatitis C is at least as likely as not due to his active duty service.  Specifically, the examiner noted that the Veteran "had a serious injury to his leg in November 1966" which required surgery and the Veteran's reports of a blood transfusion are "consistent with the nature and length of [the] surgical procedure."  The examiner also noted that the "Veteran does not have any other significant risk factors for Hepatitis C and blood transfusion prior to 1992 is a well-documented cause of Hepatitis C transmission."  Based on this history, the examiner concluded that "it is at least as likely as not that [the Veteran's] current Hepatitis C was caused by [the] blood transfusion he received in 1966." 

Although the December 2011 VA examiner indicated that the Veteran did not have any significant risk factors for Hepatitis C other than his in-service blood transfusion, an October 2009 VA treatment record lists several additional risk factors, including a history of more than 10 sexual partners in his lifetime, a history of sexual relations with intravenous drug users, and a history of cocaine sniffing.  As a result, the RO requested an additional medical opinion which took into account these factors.  Subsequently, in a February 2012 opinion, a separate VA examiner stated that the Veteran's Hepatitis C is less likely related to service because of the Veteran's other risk factors. 

Although the December 2011 VA examiner indicated that she reviewed the Veteran's claims file, the examination report does not mention the risk factors for Hepatitis C documented in the Veteran's VA treatment records.  As a result, the examiner's statement that the Veteran did not have any risk factors for Hepatitis C other than his in-service blood transfusion appears to be factually inaccurate.  Moreover, although the February 2012 VA examiner indicated that the Veteran's Hepatitis C is not related to his active duty service because he has other risk factors for this disease, the examiner did not provide any rationale for this statement.  Specifically, the examiner did not indicate why these risk factors were more likely to have caused the Veteran's Hepatitis C than his in-service blood transfer.  Accordingly, the Board finds that a new medical opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed Hepatitis C is due to an event or incident of the Veteran's period of active service.  

The examiner should assume that the Veteran had a blood transfusion in connection with his 1966 in-service injury and surgery.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


